



RENASANT CORPORATION
EXECUTIVE EMPLOYMENT AGREEMENT
AMENDMENT NO. 1


THIS AMENDMENT NO. 1 (the “Amendment”) is made and entered into by and between
E. Robinson McGraw (“Executive”) and Renasant Corporation, a Mississippi
corporation (the “Company”), and is intended to amend that certain Executive
Employment Agreement by and between Executive and the Company effective as of
January 1, 2008 (the “Employment Agreement”).


1.    Effectiveness and Construction. This Amendment shall be effective as of
May 1, 2018 (the “Effective Date”). To the extent the terms of this Amendment
and the Employment Agreement shall conflict, for periods on or after the
Effective Date, the terms of this Amendment shall control. In all other
respects, the terms of the Employment Agreement are hereby ratified and
confirmed and shall remain in full force and effect. Unless otherwise defined
herein, capitalized terms shall have the meanings ascribed to them in the
Employment Agreement.


Executive agrees that nothing contained in this Amendment shall be construed as
the basis for a claim of Constructive Termination within the meaning of Section
3.4 of the Employment Agreement.


2.    Title and Duties. As of the Effective Date, Executive shall be deemed to
have relinquished his positions as the Chief Executive Officer of the Company
and Renasant Bank (the “Bank”) and shall instead serve as the Executive Chairman
of the Company and the Bank. In such capacity, Executive shall report to the
Boards of Directors of the Company and the Bank. The parties agree that for
periods on or after the Effective Date, Executive shall devote such time and
attention to the business of the Company and the Bank as may be reasonably
required to execute the duties assigned to him by the Boards of Directors, but
unless the parties shall otherwise agree, in no event more than 60% of the time
previously expended in his capacity as the Chief Executive Officer of the
Company and the Bank.


3.    Renewal. Executive’s Employment Term hereunder shall commence as of the
Effective Date and shall end on May 1, 2020; thereafter, such term shall
continue from year-to-year and shall be renewed for an additional one-year
period as of each anniversary of the Effective Date, unless either party shall
give 90 days’ prior written notice to the other that the term of Executive’s
employment hereunder shall not be extended.


4.    Compensation and Benefits. As of the Effective Date, Executive shall be
paid 60% of his Base Compensation in effect immediately prior to the Effective
Date. In all other respects, the payment or provision of Executive’s
compensation, perquisites, and other benefits as described in Section 2 of the
Employment Agreement is hereby ratified and confirmed. (For avoidance of doubt,
any Incentive Bonus, Long-Term Incentive or similar compensatory opportunity
that is determined, whether in whole or in part, with reference to the amount of
Executive’s Base Compensation shall be determined taking into account the
reduction contemplated under this Section 4.) Executive shall continue to
participate in the retirement, health and insurance plans that may be sponsored
and maintained by the Bank or the Company for their employees and executives,
from time to time, it being agreed that his service under this Amendment shall
constitute full-time employment for purposes thereof.


5.    Termination. If Executive holds time-based restricted stock as of his
Termination Date, Section 3.1f of the Employment Agreement shall be deemed to
refer to and include a prorated portion of such award, based upon Executive’s
actual period of employment during the service period.    







--------------------------------------------------------------------------------





6.    Change in Control. In the event a Change in Control shall occur on or
after the Effective Date, Executive shall be entitled to receive those payments
and benefits described in Section 4 of the Employment Agreement; provided that
if the aggregate of all such payments and benefits, including any payment or
benefit provided to Executive under a separate plan or arrangement would result
in any such payment being a “parachute payment” within the meaning of Code
Section 280G, the cash payment under subsection 4c shall be reduced to the
minimum extent necessary (but in no event to less than zero) so that no portion
of such payments and benefits, as so reduced, is deemed to constitute an “excess
parachute payment.” For this purpose, the determination of whether any reduction
is required hereunder shall be made at the expense of the Company and by the
Company’s independent accountants or another independent accountant agreed upon
by Executive and the Company.


7.    Executive’s Covenants. Executive expressly acknowledges and agrees that
those covenants set forth in Section 5 of the Employment Agreement shall
continue in force and effect in accordance with their terms and, for avoidance
of doubt, that his “Termination Date” thereunder shall be the date on which he
ceases to be employed by the Company as provided under this Amendment.


THIS AMENDMENT was approved by the Board of Directors of the Company on April
25, 2017, to be effective as provided herein.


 
RENASANT CORPORATION
 
 
E. ROBINSON MCGRAW
 
 
 
 
 
By:
/s/ John M. Creekmore
 
 
/s/ E. Robinson McGraw
Its:
Authorized Director
 
Date:
April 25, 2017
Date:
April 25, 2017
 
 
 





2

